Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US Pub. No. 2015/0076569 A1), hereafter referred to as Hong.

As to claim 1, Hong discloses a semiconductor device (fig 2A [0026]), comprising:
a first fin (see annotated figure 2A below) formed on a substrate (substrate 360 is labeled in fig 3 and also shown in figure 2B), and comprising a first portion and a second portion that are spaced apart by a first recess, wherein a side of the first portion and a side of the second portion are located at two sides of the first recess, respectively (see annotated figure 2A below);
a first continuous fin (fig 2A, uppermost fin 111) formed on the substrate (360), and extending along the first portion, the first recess and the second portion (see annotated figure 2A below); and 
a plurality of continuous gates (gates 120, 141 and 143) formed on the substrate (360), and arranged to intersect the first continuous fin (111) and the first fin in a layout view (see annotated figure 2A below),
wherein a first number of the plurality of continuous gates are disposed across the first recess (gate 120 is across the recess) and each of the first number of the plurality of continuous gates is disposed between the two sides of the first recess in a layout view (gate 120 is between the two sides of the recess shown in annotated figure 2A below). 

    PNG
    media_image1.png
    600
    868
    media_image1.png
    Greyscale

As to claim 2, Hong discloses the semiconductor device of claim 1 (paragraphs above),
wherein a second number of the plurality of continuous gates are disposed across the first portion (see number of gates 120, 141, 143 across first portion in annotated figure 2A above),
a third number of the plurality of continuous gates are disposed across the second portion (see number of gates 120, 141, 143 across second portion in annotated figure 2A above), 
a fourth number of the plurality of continuous gates are disposed across the first continuous fin (see number of gates 120, 141, 143 across first continuous fin in annotated figure 2A above), and 
the fourth number is equal to a sum of the first number, the second number and the third number (number of gates across the 1st portion, 2nd portion and recess equal to the number of gates across the continuous fin 111). 

As to claim 3, Hong discloses the semiconductor device of claim 1 (paragraphs above),
a second fin formed on the substrate, and separated from the first fin and the first continuous fin, wherein the second fin comprises separate portions that are spaced apart by a second recess, and the plurality of continuous gates are disposed across the second fin and the second recess (see annotated figure 2A above). 

As to claim 4, Hong discloses the semiconductor device of claim 1 (paragraphs above),
a second fin formed on the substrate, and comprises a third portion and a fourth portion that are spaced apart by a second recess, wherein a side of the third portion and a side of the fourth portion are located at two sides of the second recess, respectively,
wherein in a layout view, the two sides of the second recess are substantially aligned with the two sides of the first recess respectively (see annotated figure 2A above). 

As to claim 5, Hong discloses the semiconductor device of claim 1 (paragraphs above),
wherein in a layout view, the first fin and the first continuous fin are disposed in a first area of the substrate, and the plurality of continuous gates is disposed across the first area and a second area of the substrate that is separated from the first area, and the first recess faces the second area (see annotated figure 2A above). 

As to claim 7, Hong discloses a semiconductor device (fig 2A [0026]), comprising:
a first continuous gate (fig 2A, 141) and a second continuous gate (143) disposed over and cover two of edges of a first area (upper area) of a substrate (360), wherein the first area comprises a first recess (upper recess shown in annotated fig 2A above) and each of sides of the first recess is located at one of edges of the first area (upper area is defined by each of sides of the first recess);
a plurality of first continuous fins (fig 2A, two upper continuous fins 111) disposed on the first area (upper area) and extending from the first continuous gate (141) to the second continuous gate (143);
two first fin portions (131, 132) disposed on the first area (upper area), wherein the two first fin portions are separated from each other by the first recess (fins 131 and 132 are separated by the recess therebetween); and 
a plurality of third continuous gates (three third continuous gates 120) disposed over the first area (upper area), wherein a first number of the plurality of third continuous gate are disposed across the first recess and the plurality of first continuous fins (three third continuous gates 120 are across recess in first fin and continuous fins 111), and an entirety of portions of the first number of the plurality of third continuous gates that are disposed across the first recess is within an area surrounded by the sides of the first recess (continuous gate 120 of the continuous gate that is across the first recess has a portion that is completely surrounded by the sides of the recess). 

As to claim 8, Hong discloses the semiconductor device of claim 7 (paragraphs above),
a plurality of second continuous fins (fig 2A, two lower fins 111 on lower area) disposed on a second area of the substrate (fig 2A, lower area of substrate 360) that is separated from the first area (upper area), and extending from the first continuous gate (141) to the second continuous gate (143), 
wherein the first recess faces the second area (recess shown in annotated figure 2A above faces lower area), and a side of the second area facing the first recess is substantially flat (fig 2A-B shows that the area is substantially flat). 

As to claim 9, Hong discloses the semiconductor device of claim 8 (paragraphs above),
two second fin portions disposed on the second area (see annotated figure 2A above that shows the second fin with two portions in the second/lower area), wherein the two second fin portions are separated from each other by a second recess (see labeled recess in annotated figure 2A above), 
wherein one of the two first fin portions and one of the two second fin portions have lengths that are different from each other (fig 2A, length of 131 is different from that of 136 and 137 considered to be portions of the fin as labeled in annotated fig 2A). 

As to claim 10, Hong discloses the semiconductor device of claim 7 (paragraphs above),
second fin portions disposed on a second area of the substrate and spaced apart from each other by a second recess (see annotated fig 2A above to 2nd fin), and arranged to intersect the first continuous gate (141), the second continuous gate (143), and the plurality of third continuous gates (120) in a layout view, 
wherein a second number of the plurality of third continuous gates are disposed across the second recess and the plurality of first continuous fins number of gates 120), and each of the second number of the plurality of third continuous gates is separated from the second fin portions in a layout view (gates 120 are separated from 2nd fin portions by the recess). 

As to claim 11, Hong discloses the semiconductor device of claim 10 (paragraphs above),
wherein the two first fin portions are not aligned with the second fin portions, in a layout view (first fin portion and second fin portions are not aligned with each other because first fins face upper while second fin portions face horizontally). 

As to claim 12, Hong discloses the semiconductor device of claim 10 (paragraphs above),
two third fin portions disposed on the second area (fig 2B, fin portions of the lowermost fin), wherein the two third fin portions are separated from each other by a third recess (recess between fin portions of lowermost fin),
wherein in a layout view, the two third fin portions are substantially aligned with the two first fin portions, and the first recess and the third recess face to each other (fig 2B shows the alignment of recess in lowermost fin and faces each other). 

As to claim 13, Hong discloses the semiconductor device of claim 10 (paragraphs above),
a plurality of second continuous fins (two lower continuous fins 111) disposed on the second area (lower area) and extending from the first continuous gate (141) to the second continuous gate (143), 
wherein the plurality of second continuous fins (lower 111) are disposed between the two first fin portions and the second fin portions, in a layout view (see annotated fig 2A above that shows that lower fins 111 are between 1st fin portion and 2nd fin portions). 

As to claim 14, Hong discloses the semiconductor device of claim 7 (paragraphs above),
a third fin portion (134) disposed on the first area (upper area), wherein the third fin portion (134) is separated from a first portion (132) of the two first fin portions by a third recess (recess between 134 and 133),
wherein at least one of the plurality of third continuous gates (120) is disposed across the third recess (recess between 134 and 133) and the plurality of first continuous fins (111), and is distanced from a side of the first portion and a side of the third fin portion, that are located at two separate sides of the third recess, in a layout view (see annotated fig 2A above). 

As to claim 15, Hong discloses the semiconductor device of claim 14 (paragraphs above),
wherein a length of the first portion is equal to or greater than a distance between two adjacent gates of the plurality of third continuous gates (first portion is considered to include the portion of area extending equal to the distance between two continuous gates 120). 

As to claim 16, Hong discloses a method ([0014]), comprising:
placing a plurality of first layout patterns corresponding to a plurality of fins that comprise a plurality of first continuous fins and a plurality of second fins (fig 2A shows the placed layout pattern of first continuous fins and second continuous fins wherein the upper two fins 111 are considered to be the first continuous fins and the lower two fins 111 are considered to be the second continuous fins), wherein the plurality of second fins are spaced apart by a first recess (first recess is considered to include space between 131 and 132; and 132 and 133) and a second recess between 133 and 134); and 
placing a second layout pattern corresponding to a plurality of continuous gates (fig 2A shows the placed layout pattern of continuous gates 120, 141 and 143), 
wherein at least one of the plurality of continuous gates is disposed across the first recess (gate 120 across the first recess) and an entirety of portions of the at least one of the plurality of continuous gates is disposed within the first recess (portion of gate 120 is disposed entirely within the first recess), and 
at least one of the plurality of continuous gates is disposed across the second recess (gate 120 across the second recess) and an entirety of a portion of the at least one of the plurality of continuous gates is disposed within the second recess (portion of gate 120 is disposed entirely within the second recess). 

As to claim 17, Hong discloses the semiconductor device of claim 16 (paragraphs above),
a number of the plurality of continuous gates (left two gates 120) disposed across the first recess is different from a number of the plurality of continuous gates disposed across the second recess (single rightmost gate 120), and is greater than one (two gates 120 on the left). 

As to claim 18, Hong discloses the semiconductor device of claim 16 (paragraphs above),
placing a plurality of third layout patterns corresponding to a plurality of third continuous fins (fig 2A, two lower continuous fins 111) and a plurality of fourth fins (lowermost two fins),
wherein the plurality of third continuous fins are separated from the plurality of first continuous fins and the plurality of second fins (all fins are separated), and the plurality of fourth fins are spaced apart by a third recess (recess spacing between 135 and 136). 

As to claim 19, Hong discloses the semiconductor device of claim 18 (paragraphs above),
wherein at least one of the plurality of continuous gates is disposed across the first recess and the third recess (fig 2A, gate 120 across the first and third recess), and 
at least one of the plurality of continuous gates is disposed across the first recess and is separated from the third recess (fig 2A, wherein the first recess includes the spacing between 131-132 and 132-133). 

As to claim 20, Hong discloses the semiconductor device of claim 16 (paragraphs above),
wherein a first length of each of the plurality of first continuous fins (111) is substantially equal to a sum of a second length of the plurality of second fins, a third length of the first recess and a fourth length of the second recess (portions of fins including the recesses between the fin portions equals the length of the continuous fin 111). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Okagaki et al. (US Pub. No. 2016/0049395 A1), hereafter referred to as Okagaki.

As to claim 6, Hong discloses the semiconductor device of claim 1 (paragraphs above).
Hong does not explicitly disclose wherein a distance between the side of the first portion and the side of the second portion, that are located at the two sides of the first recess, is equal to or greater than a distance between two adjacent gates of the plurality of continuous gates. 
Nonetheless, Okagaki discloses wherein a distance between two sides of a first recess is equal to or greater than a distance between two adjacent gates of a plurality of continuous gates (fig 11, gates DG, Gp; FINs F; recess between portions of FINs F have a greater distance than a distance of two adjacent gates). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the distance between the sides of the recess of Hong greater than that of adjacent gates as taught by Okagaki since this will allow for the improvement of local interconnection of the semiconductor integrated circuit. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. No. 2013/0292777; 2013/0175584; 2014/0117454 and 2017/0040324 are pertinent.  Also, US Pub. No. 2016/0190138 figure 4 and US Pub. No. 2016/0155741 figure 3 are especially pertinent.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/29/2022